        Case 7:15-cv-07039-CS Document 217 Filed 06/29/20 Page 1 of 1




                                                                     D(K'-r:·
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                        ,., '1T ' ·.; ; . ' (
                                                                     ~ }: \ l:-. i i; i i ) \JI
                                                                                           .
                                                                                               11/Ju1f");)J(~
                                                                                                 [l\
                                                                                                  -   --
                                                                                                           ~
                                                                                                           -- - ----


------------------------------------------------------------X
CHRJSTOPHER VON STEIN,
                     Plaintiff,                                        15 CIVIL 7039 (CS)

                 -against-                                                 JUDGMENT

DEPUTY COMMISSIONER JUSTIN D.
PRUYNE, PAMELA RIVERA, LISSA
GRAVELINE, and LISA HOY,
                      Defendants.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion & Order dated June 29, 2020, State Defendants' and County

Defendant's motions for summary judgment are GRANTED, and Plaintiffs cross-motion for

summary judgment is DENIED; accordingly, the case is closed.

Dated: New York, New York
       June 29, 2020



                                                                       RUBY J. KRAJICK

                                                                           Clerk of Court
                                                               BY:
                                                                        V/YGtt~
                                                                           Deputy Clerk
